Citation Nr: 0937417	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07 14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 23, 2005, 
for the gant of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis



INTRODUCTION

The Veteran performed active service from November 1951 to 
November 1955, February 1956 to February 1962, and from 
February 1962 to February 1972. The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the RO that 
granted service connection for the cause of the Veteran's 
death and assigned an March 1, 1990, as the effective date 
for the payment of Dependency and Indemnity Compensation 
(DIC).  


FINDINGS OF FACT

1.  After the March [redacted], 1990 death of the Veteran (who served 
in the Republic of Vietnam from March 1968 to March 1969) due 
to lung cancer, the appellant's April 1990 claim of service 
connection for the cause of his death was denied by VA in 
January 1991.  

2.  A 1994 regulatory amendment included respiratory cancers 
to the list of presumptively service connected when 
manifested by a Vietnam veteran.

3.  The appellant's May 25, 2005, claim for service 
connection for the cause of the Veteran's death was granted 
by the RO in March 2006.

4.  The March 2006 rating decision provided an effective date 
of March 1, 1990, but was accompanied by a letter stating 
that accrued benefits could not be granted and the correct 
effective date was May 23, 2005.  

5.  The appellant received a March 27, 2006 letter informing 
her that accrued benefits would be granted with an April 1, 
1990 payment start date.  

6.  The RO requested refund of the amount of payment and 
notified the appellant in an April 18, 2006 letter that the 
March 1990 effective date was an error and the proper 
effective date of her award was May 23, 2005.  

7.  The appellant timely appealed the rating decision.  

8.  The record contains an April 1990 claim of service 
connection from the appellant for the (now service-connected) 
cause of the Veteran's death.

9.  The appellant's marriage to the Veteran did not change 
from the time of her April 1990 claim to the time the RO 
granted her 2005 claim in March 2006.  


CONCLUSION OF LAW

An effective date of March 1, 1990, the date of receipt of 
the original claim, is assigned for the grant of  service 
connection for the cause of the Veteran's death under the 
law. 38 U.S.C.A. §§ 1116, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 3.816 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002 
& Supp. 2008)) are not applicable to this claim on appeal 
because the appeal turns on a question of law and not on the 
underlying facts or development of the facts. See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) found in Manning that the VCAA can have no effect on 
appeals that are decided on an interpretation of the law as 
opposed to a determination based on fact. See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). Thus, the Board finds that any 
deficiency in VCAA notice or development action is harmless.  


Claim for Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2009).  

The appellant assets that an effective date in 1990 is 
assignable for the grant of service connection for the cause 
of Veteran's death because she filed her original claim for 
compensation in 1990.  

A careful review of the record shows that the appellant 
submitted a compensation claim in April of 1990, one month 
after the death of her husband (the Veteran).  The United 
States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
claims to their optimum. Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998). This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In light of the applicable law, the Board finds that March 1, 
1990 should be the date of the grant of service connection, 
as a matter of law 

The assignment of effective dates of awards is governed, in 
general, by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless expressly provided 
otherwise, the effective date of an award or evaluation is 
"fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore." 
38 U.S.C.A. § 5110(a).  The implementing regulation states 
that the effective date of award of compensation, in general, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later." 38 C.F.R. § 
3.400.  Under 38 C.F.R. § 3.400(c)(2), the effective date for 
the cause of a veteran's death is the first day of the month 
in which death occurred if the claim is received within one 
year after the date of death; otherwise, it is the date of 
receipt of the claim.  

In May 1989, the U.S. District Court for the Northern 
District of California voided all denials of Agent Orange 
claims based on a regulation that had became effective on 
September 25, 1985. Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The District Court later clarified this ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid regulations. Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 
1999) (Nehmer II).  

In May 1991, the government and Nehmer plaintiffs stipulated 
that VA would readjudicate any claim denials voided by the 
Nehmer I holding. Nehmer v. United States Veterans 
Administration, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  

The effective date of any resulting award would be based upon 
the filing date of the original claim, for claims originally 
filed before May 3, 1989 (Stipulation 1), or on the later of 
the filing date of the claim and the date of disability or 
death of the veteran, for claims filed after May 3, 1989 
(Stipulation 2). See Williams v. Principi, 15 Vet. App. 189, 
195-97 (2001) (en banc) aff'd, 310 F.3d 1374, 1375-76 (Fed. 
Cir. 2002).  

In August 2003, VA published a regulation governing effective 
dates for claims of service connection for diseases presumed 
to have been caused by herbicide or Agent Orange exposure and 
affected by the line of Nehmer cases.  

This regulation became effective on September 24, 2003 and is 
applicable to claims where VA denied compensation for a 
covered herbicide disease in a decision issued between 
September 25, 1985, and May 3, 1989.  This regulation is also 
applicable to claims for disability compensation for the 
covered herbicide disease that were either pending before VA 
on May 3, 1989, or were received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease.  

In the present case, the Veteran's death certificate shows 
that he died in March 1990 of metastatic small cell lung 
cancer.  His service records show that he served in the 
Republic of Vietnam from March 1968 to March 1969 and 
therefore his exposure to Agent Orange is presumed. See 38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2008).  

The effective date of the regulation establishing service 
connection for respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) based on exposure to Agent 
Orange was on June 9, 1994. 59 Fed. Reg. 29,724; see 38 
C.F.R. §§ 3.307(a), 3.309(e) (2008).  

The appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) on April 18, 1990.  The RO contacted the 
appellant via an April 26, 1990 letter to request a certified 
copy of the Veteran's DD-214, a certificate of marriage 
between her and the Veteran, and a certified copy of the 
termination of her marriage (i.e. a copy of the Veteran's 
death certificate).  

The appellant supplied two of these documents to the RO in a 
May 1990 letter in which she also stated that she did not 
have divorce decrees of any of her husband's prior marriages 
and did not know how to contact any of his former spouses.  

The RO informed the appellant in a July 1990 letter regarding 
benefits for her late husband's burial benefits that "the 
Veteran's death was not caused by a service-connected 
condition."  Six (6) months after informing the appellant 
that the death was not service connected, the RO informed the 
appellant in an October 1990 letter that additional 
information was necessary for VA to determine the validity of 
her marriage to the Veteran.  

The RO's October 1990 letter specifically requested a 
certified statement showing whether she had any knowledge of 
any impediment to her marriage to the Veteran at the time of 
the marriage and a full explanation of all the circumstances.  
The appellant did not respond to this letter and in January 
1991 the RO sent letter stating that the DIC claim had been 
denied because additional evidence was not received regarding 
her husband's prior marriages.  

The appellant applied to reopen her claim on May 23, 2005.  
In June 2005, the RO mailed the appellant a request for more 
information, specifically the Veteran's complete marital 
history, listing the date and place of each prior marriage, 
and date of termination.  The appellant responded in the same 
month with a statement that her husband's first wife was 
named Betty and his second wife was named Darlene.  

She also stated that she did not have any way to contact 
these women or obtain copies of their divorce decrees.  The 
RO issued an administrative decision dated on February 15, 
2006 that the appellant was recognized as the widow of the 
deceased Veteran under the provisions of the Deemed Valid 
Rule. 38 C.F.R. 3.52.  

The RO stated, as a basis for its decision, that the 
appellant had noted in her May 1990 letter that she did not 
possess divorce decrees for her husband's prior marriages and 
lacked sufficient information to contact his prior wives.  

The RO then granted service connection for the cause of 
Veteran's death in a March 2006 rating decision that 
specified March 1, 1990 as the effective date of the award of 
compensation.  However, this rating decision was mailed to 
the appellant with a letter stating that accrued benefits 
could not be granted and the effective date of compensation 
was on May 23, 2005.  

The RO then mailed a March 27, 2006 letter to the appellant 
informing her that benefits accrued since April 1, 1990 would 
be paid to her.  The appellant received payment and was 
subsequently contacted by the RO with a request for refund of 
the amount paid.  

The appellant cooperated with the RO and was mailed an April 
18, 2006 letter informing her that the rating decision's 
March 1990 effective date was the product of administrative 
error and that the proper effective date of her award was May 
23, 2005.  

The appellant timely appealed the RO's correction to the 
rating decision and the RO prepared a Statement of the Case 
(SOC) in May 2007.  The SOC stated that the appellant did not 
qualify under Nehmer for retroactive (to 1990) accrued 
benefits. 

The RO noted that she was disqualified from receipt of these 
benefits because she had not supplied additional evidence for 
her April 1990 claim as requested by the RO in October 1990.  
The RO stated in the SOC that, due to the appellant's failure 
to provide this evidence (the requested certified statement 
as to the extent of her knowledge of the status of her 
husband's prior marriages at the time of her marriage to him) 
within one year of VA's October 1990 request, it considered 
her as either abandoning her 1990 claim (under 38 C.F.R. 
3.158) or as not qualifying as a surviving spouse at the time 
of the 1991 denial.  

The Board notes that a claim for DIC need only be received by 
VA within the appropriate time period by a qualifying class 
member for Nehmer provisions to be applicable; whether or not 
the appellant abandoned the claim is irrelevant.  38 C.F.R. § 
3.816(c)-(d)(2008).   

The Nehmer stipulations were incorporated into final 
regulation 38 C.F.R. § 3.816, which defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease (to include lung cancer) or his surviving 
spouse. 38 C.F.R. § 3.816(b)(1)(i)(2).  

The RO concluded in February 2006 that the appellant did 
qualify as a surviving spouse on the basis of her May 1990 
statement, the certified documents supplied at that same 
time, and another uncertified June 2005 statement (which 
reiterated the contents of her earlier statement, but 
provided the additional details of the first names of the 
former wives and their possible locations revealed by an 
Internet search).  

After establishing that the class member must be a surviving 
spouse, the regulation further provides that the member is 
considered entitled to disability compensation for a death 
due to a covered herbicide disease if the class member 
submitted a claim for DIC received by VA between May 3, 1989 
and the effective date of the regulation establishing a 
presumptive service connection for the covered herbicide 
disease (here, June 9, 1994).  The appellant, acknowledged by 
the RO as a surviving spouse, had submitted a claim for DIC 
in April 1990, within the relevant time frame.  

As her claim was submitted within one year of the Veteran's 
death and was denied on January 28, 1991 (between May 3, 
1989, and June 9, 1994) the effective date of the appellant's 
award will be the first day of the month of the Veteran's 
death. 38 C.F.R. § 3.816(d)(3).  As the Veteran died on March 
[redacted], 1990, the effective date of the grand of service 
connection must be on March 1, 1990 by law.  



ORDER

An effective date of March 1, 1990 for the award of service 
connection for the cause of the Veteran's death is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


